 1   Timothy J. Gonzales (CA SBN 234923)
     tg@brockgonzales.com
 2   D. Aaron Brock (CA SBN 241919)
     ab@brockgonzales.com
 3   Christopher P. Brandes (CA SBN 282801)
     cb@brockgonzales.com
 4   Lindsay L. Bowden (CA SBN 318685)
     lb@brockgonzales.com
 5   BROCK & GONZALES, LLP
     6701 Center Drive West, Suite 610
 6   Los Angeles, CA 90045
     Telephone: (310) 294-9595
 7   Facsimile: (310) 961-3673

 8   Attorneys for Plaintiff
     DANIEL VAN DER WYK
 9

10   Jason A. Geller (CA SBN 168149)
     jgeller@laborlawyers.com
11   Juan C. Araneda (CA SBN 213041)
     jaraneda@laborlawyers.com
12   FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
13   San Francisco, CA 94111
     Telephone: 415/490-9000
14   Facsimile: 415/490-9001

15   Attorneys for Defendant
     WALMART INC.
16

17                                 UNITED STATES DISTRICT COURT
18                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO COURTHOUSE
19

20   DANIEL VAN DER WYK, an individual,        CASE NO. 2:19-CV-0244-JAM-AC
21                  Plaintiff,                 [Removed from El Dorado County Superior
                                               Court, Case No. PC 20180613]
22          vs.
23                                             STIPULATED PROTECTIVE ORDER
     WALMART, INC., an Arkansas corporation;
                                               AND ORDER
24   and DOES 1 - 50, inclusive,
                                               Removal Date:
25                  Defendants.

26

27

28
                                                1
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER             CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1          WHEREAS, pursuant to Local Rule 141, Plaintiff Daniel Van Der Wyk (“Plaintiff”) and

 2   Defendant Walmart Inc., (“Defendant”) hereby enter into this Stipulated Protective Order

 3   (“Stipulated Protective Order"), and STIPULATE AS FOLLOWS:

 4   1.     PURPOSES AND LIMITATIONS

 5          Discovery activity in this action may involve production and disclosure of confidential,

 6   proprietary, or private information for which special protection from public disclosure and from use

 7   for any purpose other than prosecuting or defending this litigation would be warranted.

 8   Accordingly, the parties hereby stipulate to and petition the Court to enter the following Stipulated

 9   Protective Order. The parties acknowledge that this Stipulated Protective Order does not confer

10   blanket protections on all disclosures or responses to discovery and that the protection it affords

11   extends only to the limited information or items that are entitled under the applicable legal principles

12   to treatment as confidential. The parties further acknowledge, as set forth in Section 10, below, that

13   this Stipulated Protective Order creates no entitlement to file confidential information under

14   permanent seal. Local Rules 140 and 141 and Rules of Civil Procedure 5.2 and 26 set forth the

15   procedures that must be followed and reflect the standards that will be applied when a party seeks

16   permission from the Court to file materials under seal or in a redacted form.

17   2.     DEFINITIONS

18          2.1     Party: any party to this action, including all of its officers, directors, employees,
19   consultants, retained experts, and counsel (and their support staff).
20          2.2     Discovery Material: all items or information, regardless of the medium or manner
21   generated, stored, or maintained (including, among other things, testimony, transcripts, or tangible
22   things) that are produced or generated in responses to discovery in this matter.
23          2.3     “Confidential” Information or Items: information (regardless of the medium or
24   manner generated, stored or maintained) or tangible things that qualify for protection under this
25   Stipulated Protective Order and designated as such by a party. Such “Confidential” information
26   shall include the following:
27          (a)          Any and all documents referring or related to confidential and proprietary human
28   resources or business information; financial records of the parties; compensation of Defendant’s
                                                         2
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                           CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   current or former personnel; policies, procedures or training materials of Defendant; or Defendant’s

 2   organizational structure;

 3             (b)       Any documents from the personnel, medical or workers’ compensation file of any

 4   current or former employee or contractor;

 5             (c)       Any documents relating to the medical or health information of any of Defendant’s

 6   current or former employees or contractors;

 7             (d)       Any portions of depositions (audio or video) where Confidential Information is

 8   disclosed or used as exhibits.

 9             2.4    “Highly Confidential - Attorneys’ Eyes Only” Information or Items: extremely

10   sensitive “Confidential Information” whose disclosure to another Party would create a substantial
11   risk of serious injury that could not be avoided by less restrictive means. Documents that may be so
12   designated as “Highly Confidential - Attorneys’ Eyes Only” may include any documents containing
13   corporate trade secrets, nonpublic research and development data, pricing formulas, prospective
14   inventory management programs, confidential business information not generally known to the
15   general public, and customer-related information. Qualified recipients of documents marked
16   “Highly Confidential - Attorneys' Eyes Only” shall include only the following: House Counsel and
17   Outside Counsel for each party and the secretarial, clerical and paralegal staff of each.
18             2.5    Receiving Party: a Party that receives Discovery Material from a Producing Party.
19             2.6    Producing Party: a Party or non-party that produces Discovery Material in this
20   action.
21             2.7    Designating Party: a Party that designates Discovery Material as “Confidential” or
22   “Highly Confidential - Attorneys’ Eyes Only.”
23             2.8    Protected Material: any Discovery Material that is designated as “Confidential” or
24   as “Highly Confidential - Attorneys’ Eyes Only.”
25             2.9    Outside Counsel: attorneys who are not employees of Party, but who are retained to
26   represent or advise a Party in this action.
27             2.10   House Counsel: attorneys who are employees of a Party.
28   ///
                                                         3
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                        CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1           2.11       Counsel (without qualifier): Outside Counsel and House Counsel (as well as their

 2   support staffs).

 3           2.12       Expert: a person with specialized knowledge or experience in a matter pertinent to

 4   the litigation who has been retained by a Party or its Counsel to serve as an expert witness or as a

 5   consultant in this action. This definition includes a professional jury or trial consultant retained in

 6   connection with this litigation.

 7           2.13       Professional Vendors: persons or entities that provide litigation support services

 8   (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,

 9   storing, retrieving data in any form or medium; graphics, translation, design and/or trial consulting

10   services, including mock jurors; etc.) and their employees and subcontractors.

11   3.      SCOPE

12           The protections conferred by this Stipulated Protective Order cover not only Protected
13   Material (as defined above), but also any information copied or extracted therefrom, as well as all
14   copies, excerpts, summaries, or compilations thereof, plus testimony, conversations, or
15   presentations by Parties or their Counsel that might reveal Protected Material.
16   4.      DURATION
17           Even after final disposition of this litigation, the confidentiality obligations imposed by this
18   Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise in
19   writing or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
20   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final judgment
21   herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
22   this action, including the time limits for filing any motions or applications for extension of time
23   pursuant to applicable law.
24   5.      DESIGNATING PROTECTED MATERIAL
25           5.1        Exercise of Restraint and Care in Designating Material for Protection.
26           Each Party that designates information or items for protection under this Stipulated
27   Protective Order must take care to limit any such designation to specific material that qualifies under
28   the appropriate standards. A Designating Party must take care to designate for protection only those
                                                          4
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                          CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   portions of material, documents, items, or oral or written communications that qualify – so that other

 2   portions of the material, documents, items, or communications for which protection is not warranted

 3   are not swept unjustifiably within the ambit of this Stipulated Protective Order.

 4           If it comes to a Party’s or a non-party’s attention that information or items that it designated

 5   for protection do not qualify for protection at all, or do not qualify for the level of protection initially

 6   asserted, that Party must promptly notify all other parties that it is withdrawing the mistaken

 7   designation.

 8           5.2     Manner and Timing of Designations. Except as otherwise provided in this Stipulated

 9   Protective Order (see, e.g., second paragraph of section 5.2(a), below), or as otherwise stipulated or

10   ordered, material that qualifies for protection under this Stipulated Protective Order must be clearly

11   so designated before the material is disclosed or produced. Designation in conformity with this

12   Stipulated Protective Order requires:

13           (a)     For information in documentary form (apart from transcripts of depositions or other

14   pretrial or trial proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
15   “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” on each page that contains Protected
16   Material.
17           (b)     For testimony given in deposition or in other pretrial or trial proceedings, that the
18   Party or offering or sponsoring the testimony may identify on the record, before the close of the
19   deposition, hearing, or other proceeding, all protected testimony, and further specify any portions
20   of the testimony that qualify as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
21   ATTORNEYS’ EYES ONLY.” If the Party offering or sponsoring the testimony does not identify
22   protected testimony on the record, the Party that sponsors, offers, or gives the testimony shall have
23   up to twenty (20) calendar days following receipt of the final deposition transcript to identify the
24   specific portions of the testimony as to which protection is sought and to specify the level of
25   protection being asserted (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
26   EYES ONLY”).
27           During the period commencing with a deposition session and ending twenty (20) calendar
28   days following receipt of the final deposition transcript, the Parties shall afford the information
                                                           5
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                            CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   disclosed therein the level of protection designated by the Designating Party. Only persons

 2   authorized under the terms of this Protective Order to receive Protected Material shall be present

 3   during the portions of the deposition testimony so designated.

 4          Transcript pages containing Protected Material must be separately bound by the court

 5   reporter, who must affix to the top of each such page the legend “CONFIDENTIAL” or “HIGHLY

 6   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” as instructed by the Party offering or sponsoring

 7   the witness or presenting the testimony.

 8          (c)     For information produced in some form other than documentary and for any other

 9   tangible items, that the Producing Party affix the “CONFIDENTIAL” or “HIGHLY

10   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” legend on a prominent place on the exterior of
11   the container or containers in which the information or item is stored. If only portions of the
12   information or item warrant protection, the Producing Party, to the extent practicable, shall identify
13   the protected portion(s).
14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
15   designate qualified information or items as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
16   ATTORNEYS’ EYES ONLY” does not, standing alone, waive the Designating Party’s right to
17   secure protection under this Stipulated Protective Order for such material.            If material is
18   appropriately designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
19   EYES ONLY” after the material was initially produced, the Receiving Party, on timely notification
20   of the designation, must make reasonable efforts to assure that the material is treated in accordance
21   with the provisions of this Stipulated Protective Order.
22   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
23          6.1     Timing of Challenges.           Unless a prompt challenge to a Designating Party’s
24   confidentiality designation is necessary to avoid foreseeable substantial unfairness, unnecessary
25   economic burdens, or a later significant disruption or delay of the litigation, a Party does not waive
26   its right to challenge a confidentiality designation by electing not to mount a challenge promptly
27   after the original designation is disclosed.
28   ///
                                                          6
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                        CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1          6.2     Meet and Confer. A Party that elects to initiate a challenge to a Designating Party’s

 2   confidentiality designation must do so in good faith and must begin the process by conferring with

 3   counsel for the Designating Party. In conferring, the Party challenging the designation must explain

 4   the basis for its belief that the confidentiality designation was not proper and must give the

 5   Designating Party an opportunity to review the designated material, to reconsider the circumstances,

 6   and, if no change in designation is offered, to explain the basis for the chosen designation. A

 7   challenging Party may proceed to the next stage of the challenge process only if it has engaged in

 8   this meet and confer process first.

 9          6.3     Judicial Intervention. A Party that elects to press a challenge to a confidentiality

10   designation after considering the justification offered by the Designating Party may file and serve a
11   motion that identifies the challenged material and sets forth in detail the basis for the challenge.
12   Each such motion must be accompanied by a competent declaration that affirms that the movant has
13   complied with the meet and confer requirements set forth in the preceding paragraph.
14          Until the court rules on the challenge, all parties shall afford the material in question the
15   level of protection originally designated.
16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
18   produced by another Party or by a non-party only in connection with prosecuting, defending, or
19   attempting to settle this litigation. Such Protected Material may be disclosed only to the categories
20   of persons and under the conditions described in this Stipulated Protective Order.        When the
21   litigation has been terminated, a Receiving Party must comply with the provisions of Section 12
22   below (DISPOSITION OF MATERIALS AT CONCLUSION OF CASE).
23          Protected Material must be stored and maintained by a Receiving Party at a location and in
24   a secure manner that ensures that access is limited to the persons authorized under this Stipulated
25   Protective Order.
26          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
27   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
28   information or item designated by the other Party as “CONFIDENTIAL” only to:
                                                       7
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                       CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1           (a)     The Receiving Party’s Outside Counsel of record in this action, House Counsel and

 2   employees of said Counsel to whom it is reasonably necessary to disclose the information for this

 3   litigation;

 4           (b)     The officers, directors, and employees of the Receiving Party to whom disclosure is

 5   reasonably necessary for this litigation and who have signed the “Acknowledgement and Agreement

 6   to Be Bound” (Exhibit A);

 7           (c)     Experts (as defined in this Stipulated Protective Order) to whom disclosure is

 8   reasonably necessary for this litigation and who have signed the “Acknowledgement and Agreement

 9   to Be Bound” (Exhibit A);

10           (d)     The Court and its personnel;

11           (e)     Court reporters, their staffs, and Professional Vendors to whom disclosure is

12   reasonably necessary for this litigation, only after being informed of the provisions of this Stipulated

13   Protective Order and agreeing to abide by its terms;

14           (f)     The author of the document or the original source of the information;

15           (g)     Mediators or other Alternative Dispute Resolution neutrals (including their

16   employees, agents and contractors) to whom disclosure is reasonably necessary for this litigation,

17   only after being informed of the provisions of this Stipulated Protective Order and agreeing to abide

18   by its terms;

19           (h)     During their depositions, witnesses in the action to whom disclosure is reasonably

20   necessary and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A).

21   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected Material

22   must be separately bound by the court reporter and may not be disclosed to anyone except as

23   permitted under this Stipulated Protective Order.

24   ///

25   ///
26
     ///
27
     ///
28
                                                         8
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                         CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

 2          OTHER LITIGATION

 3          If a Receiving Party is served with a subpoena or an order issued in other litigation that

 4   would compel disclosure of Protected Material, the Receiving Party must:

 5          (a)     Promptly notify in writing the Designating Party within three (3) days or reasonably

 6   possible. Such notification shall include a copy of the subpoena or court order;

 7          (b)     Promptly notify in writing the party who caused the subpoena or order to issue in the

 8   other litigation that some or all of the material covered by the subpoena or order is subject to this

 9   Stipulated Protective Order. Such notification shall include a copy of this Stipulated Protective

10   Order; and

11          (c)     Cooperate with respect to all reasonable procedures sought to be pursued by the

12   Designating Party whose Protected Material may be affected. If the Designating Party timely seeks

13   a protective order, the Party served with the subpoena or court order shall not produce any Protected

14   Material before a determination by the court from which the subpoena or order issued, unless the

15   Party has obtained the Designating Party’s permission. Nothing in these provisions should be

16   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive

17   from another court.

18   9.     DISCOVERABILITY             AND      ADMISSIBILITY          OF     INFORMATION           AND

19          DOCUMENTS
20          Nothing in this Stipulated Protective Order shall be construed to affect either the
21   discoverability or admissibility at trial of any document, recording or thing, nor shall any party’s
22   entry into this Stipulated Protective Order be deemed to waive either its right to object to the
23   production of documents, recordings or things on appropriate grounds, or to move to compel the
24   production of documents, recordings or things wrongfully withheld from production.
25          No provision of this Stipulated Protective Order shall require any person, corporation or
26   entity to respond to discovery outside the scope of this litigation except as otherwise provided by
27   law as no provision of this Stipulated Protective Order shall be deemed to enlarge or restrict the
28   right of any party to conduct discovery. Nothing in this Stipulated Protective Order shall be
                                                        9
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                        CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   interpreted to compel disclosure of discovery which is protected by the attorney-client privilege, the

 2   attorney work-product doctrine or any other applicable privileges or doctrines.

 3   10.    USE IN COURT PROCEEDINGS - FILING OF COURT PAPERS

 4          (a)       Nothing contained in this Stipulated Protective Order shall be construed to prejudice

 5   any Party's right to use at trial or in any hearing before the court any Protected Material, provided

 6   that reasonable notice of the intended use of such material shall be given to all counsel of record in

 7   writing in order to enable the parties to arrange for appropriate safeguards, and provided that the

 8   rules applicable to sealing records, as further addressed below, are followed. Likewise, nothing in

 9   this Stipulated Protective Order shall be dispositive of any issues of relevance, discoverability or

10   admissibility.

11          (b)       The submission of any materials designated as Protected Material pursuant to this

12   Stipulated Protective Order to the Court in this litigation under seal or in a redacted form must

13   comply with Local Rules 140 and 141. If a document for which sealing or redaction is sought relates

14   to a motion to be decided by Judge John A. Mendez, the request to seal or redact shall be directed

15   to him and not the assigned magistrate judge. In the event a Receiving Party wishes to use any

16   Protected Material in a filing that includes such material, the Receiving Party shall give counsel for

17   the Designating Party sufficient notice (via telephone, email, or written correspondence) in advance

18   of the filing, but in no event less than seven days before the filing. The notice is intended to allow

19   the Designating Party sufficient time to move the Court or to apply ex parte for an order to seal or

20   redact the Protected Material.

21   11.    UNAUTHORIZED              OR    INADVERTENT           DISCLOSURE          OF    PROTECTED

22          MATERIAL
23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
24   Material to any person or in any circumstances not authorized under this Stipulated Protective Order,
25   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
26   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
27   inform the person or persons to whom unauthorized disclosures were made of all the terms of this
28   Order, and (d) request such person or persons to execute the “Acknowledgement and Agreement to
                                                        10
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                         CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   Be Bound” that is attached hereto as Attachment A.

 2           Inadvertent disclosure of any document or other information covered by the attorney-client

 3   privilege, work-product or other applicable privileges during discovery in this matter, or inadvertent

 4   disclosure of confidential information without appropriate designation, shall be without prejudice

 5   to any claim that such document or other information is privileged or confidential, and no party shall

 6   be held to have waived any rights by such inadvertent disclosure. If the Producing Party claims that

 7   document or other information was inadvertently disclosed, the Receiving Party shall not use the

 8   inadvertently produced material for any purpose and shall immediately return such material to the

 9   Producing Party. The inadvertent, unintentional, or in camera disclosure of Protected Material shall

10   not, under any circumstances be deemed a waiver, in whole or in part, of any claims of privilege or

11   confidentiality.

12           The Receiving Party is prohibited and estopped from arguing that:

13           a.      the disclosure or production of the Protected Material acts as a waiver of an
14   applicable privilege or evidentiary protection;
15           b.      the disclosure of the Protected Material was not inadvertent;
16           c.      the Producing Party did not take reasonable steps to prevent the disclosure of the
17   Protected Material; or
18           d.      the Producing Party failed to take reasonable or timely steps to rectify the error.
19   12.     DISPOSITION OF MATERIALS AT CONCLUSION OF CASE
20           Unless otherwise ordered or agreed in writing by the Producing Party, within thirty (30) days
21   after the final termination of this litigation, (following settlement, the entry of a request for dismissal
22   or final judgment, including exhaustion of appeals), each Receiving Party must return all Protected
23   Material to the Producing Party. As used in this subdivision, “all Protected Material” includes all
24   copies, abstracts, compilations, summaries or any other form of reproducing or capturing any of the
25   Protected Material. With permission in writing from the Designating Party, the Receiving Party
26   may destroy some or all of the Protected Material instead of returning it. Whether the Protected
27   Material is returned or destroyed, the Receiving Party must submit a written certification to the
28   Producing Party (and, if not the same person or entity, to the Designating Party) by the thirty-day
                                                          11
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                           CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   deadline that identifies (by category, where appropriate) all the Protected Material that was returned

 2   or destroyed and that affirms that the Receiving Party has not retained any copies, abstracts,

 3   compilations, summaries or other forms of reproducing or capturing any of the Protected Material.

 4   13.     RETENTION OF JURISDICTION

 5           The Court shall retain jurisdiction over all persons to be bound by the terms of this Stipulated

 6   Protective Order, during the pendency of this action and for such time thereafter as is needed to

 7   carry out its terms.

 8   14.     MISCELLANEOUS

 9           (a)     Right to Further Relief

10           Nothing in this Stipulated Protective Order abridges the right of any person or entity to seek
11   its modifications by the Court in the future.
12           (b)     Right to Assert Other Objections
13           By stipulating to the entry of this Stipulated Protective Order no Party waives any right it
14   otherwise would have to object to disclosing or producing any information or item on any ground
15   not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to object on
16   any ground to use in evidence of any the material covered by this Stipulated Protective Order.
17           (c)     Injunctive Relief.
18           In the event any person or entity violates or threatens to violate the terms of this Stipulated
19   Protective Order, the aggrieved designating party may immediately apply to obtain injunctive relief
20   against any person or entity violating or threatening to violate any of the terms of this Stipulated
21   Protective Order.
22           (d)     No Bar to Other Agreements.
23           Entering into, agreeing to and/or producing or receiving Protected Material or otherwise
24   complying with the terms of this Stipulated Protective Order shall not prevent the parties from
25   agreeing to alter or waive the provisions or protections provided for herein with respect to any
26   particular Protected Material.
27   ///
28   ///
                                                        12
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                         CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   15.    COUNTERPARTS

 2          This Stipulated Protective Order may be executed in one or more counterparts, all of which

 3   together constitute one single document. A copy of this Stipulated Protective Order signed and sent

 4   via facsimile transmission to counsel for the other Party to this Stipulated Protective Order shall be

 5   deemed an original copy binding the party so signing.

 6          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7

 8   DATED: May 24, 2019                                    FISHER & PHILLIPS LLP

 9
                                                          By:      /s/ Juan C. Araneda
10
                                                                Jason A. Geller
11                                                              Juan C. Araneda
                                                                Attorneys for Defendant
12                                                              WALMART INC.
13

14   DATED: May 24, 2019                                    BROCK & GONZALEZ LLP

15                                                        By:   /s/ Lindsay L. Bowden*
                                                                  *as authorized on May 23, 2019
16                                                           Timothy J. Gonzales
                                                             D. Aaron Brock
17                                                           Christopher P. Brandes
18                                                           Lindsay L. Bowden
                                                             Attorneys for Plaintiff
19                                                           DANIEL VAN DER WYK

20                                   DECLARATION OF CONSENT
21          Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
22   concurrence in the filing of this document has been obtained from the above-listed counsel for
23   Plaintiff Daniel Van Der Wyk.
24

25    Dated: May 24, 2019
                                                    /s/ Juan C. Araneda
26                                                 JUAN C. ARANEDA
27

28
                                                       13
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                         CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3

 4   DATED:         5/28/2019                     /s/ John A. Mendez___

 5                                                Hon. John A. Mendez

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             14
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER             CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
 1                                     ATTACHMENT A
                         ACKNOWLEDGEMENT & AGREEMENT TO BE BOUND
 2                            BY STIPULATED PROTECTIVE ORDER

 3

 4
            I, _____________________________ [print or type full name], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued
 6
     by the United States District Court for the Eastern District of California on [date] in the case of
 7
     Daniel Van Der Wyk v. Walmart Inc., Case No. 2:19-CV-0244-JAM-AC. I agree to comply with
 8
     and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
10   of contempt. I solemnly promise that I will not disclose in any manner any information or item that
11   is subject to this Stipulated Protective Order to any person or entity except in strict compliance with
12   the provisions of this Order.
13          I further agree to submit to the jurisdiction of the United States District Court for the Eastern
14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
15   if such enforcement proceedings occur after termination of this action.
16

17   DATED: ________________                       SIGNATURE: ____________________________
18                                                 PRINT NAME: ________________________
19

20

21

22

23

24

25

26

27

28
                                                        15
     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER                         CASE NO: 2:19-CV-0244-JAM-AC
     FPDOCS 35357026.1
